THEA-~-~RNJ~Y                      GENERAL
                              OFTEXAS




HonombleKarvfnHall
Catmissioner, Fire I~urance    Division
Auatln, Texss

Dear Sir:                                 Attention:   Mr. Qfrard KWeg,  Super-
                                                       visor, Age&a  Lfcenasa.

                                          Opinion Bo. O-2565
                                          Rer Should the ImaranceDeparimid
                                                of Texas charge Bmi Hampshire
                                                Cmlpaniee a fee of $2. for all
                                                soliciting  agenta operating out
                                                of recording agencies whfah have
                                                been appointed by said New Hmp-
                                                shire ccmpanies?

          Your recent requeet for m opinion of thla Department, by letter
dated July 31, in which you submitted the above question, Is predicated
upon the f011owfng fnfozmation taken thereframt

           *Aeoording to information which Thea offfee has been able
     to obtain frm the @cximfasioner of Immranee of New Hampshdrs, it
     wouhi appear that for allworking      purposes, the New Ham shepe
     system is 'fdentfealwith    that of Kansas and that the z-&l&
     furnhhed ua by your Department relative       to the Km&a matter
     would a.Uo apply to eompsrnfes domiefled in Hew Hampshire.: The
     outstanding difference    in the proceQurc followtd   118 these two
     state8 ia Me faot t&t in Kansas, a fee is charged for each
     imifvfdualj  wherese, in Hew Hampshire, a fee fs charged for the
     ffrm m a whole; however, from nmerom atatamntamade by the
     Camnfesfoner of Inmaranbe of Rev Hampshire, it would appear that
     cad sub-agent workfng for an agency must have a sepsrate license
     f"or which a $2.00 fee fa charged each eompmy he represents.        St ia
     0~3" belief that the,esntroversy   arises out of the fad that the
     ageney system of Texas differs    80 greatly from that of New
     Hmp8hire.

           %an all availablla data, it appears that the iGwHampshfre
     sgatem is W&is Before an indfvfaualmay    eolicft or write bue-
     iness, a lieems mast be obtained for him from the Ibv Hampshire
     Xnmranoe Departient ba the inmzmxe company. A fei? of $2.00
     fs charged for this Picenae.  In an agency In which more than
     one person ccmpr~es the ffrm and Sn which nmerous sub-agents
Honorable Marvin Hall,   Page 2 (O-2585)



     are “.pl.oyed,  the aaae type of license Is held by the firm
     and eaoh sub-agent.     The same fee ie charged, and the agents
     ownot produo bwinese       for any ocmpany for whioh t&y have
     not been properly lloenaetl.     In Texas, on the other hand,
     a reoording ageaoy irr appointed for variouf~ ocmpauler.      The
     a@tIOY in tUrn, appointtl VWi0u6 EmlioitoX’a, ad rlnoe Texan
     law rrwirrr    curly one of the oompaaler   in the agenoy’r  offioe
     to join in ‘#IO appolntamt,     It lo quite probable that moot of
     the oomp~fe~ reprerented by the reoording agenoy have no
     lamfledge of the mnuber or Identity of the solloltorfa      working
     out of their agenoy’s offioej     however, any one of I&I solioi-
     tom lioeneed to repPesent the recording agency haa authority
     to produce business whioh may be placed by the agenoy with any
     of the ompmfes      for which it ia lioenatd.

            *Our oontentlm     in the premirea Is this:    that In-oh
     am a Texrs oanpany lmust pay $2.00 to the DepartPent of Inanrance
     of llew Hampshire for every agenoy and sub-agent hold-          autbor-
     ity’in    the State of New Hapehire     to produce business for eald
     Texao oc@any,      this Department mu&, in order to properly etioroe
     the Retaliatory     Law, Art. 4758, exact a simmilar fee again& a
     Hew Hampshire sompany dofng business in Texas for all agencies
     ana solicitors     holding authority  fn thfs state to prodlice
     buaineaa faa this state for said New Hanpshfre company. For
     the purpose of applying thie law, it weuld aseemto ua *at a
     solfcftor    In Texas is t&e came a a eubagent      i~lew Hampshire.*

            Aoeepting the infolmatfpn above quoted from your letter ao
correct,   that eaoh sub-agent working for a Hew Hampshfre agenoy is aaaaessed
a $2. lieenaa fee charged for each sompany he repTeeent8, wd see no reason
why your a&ion in applyfng the retaliatory         ssaessment on the number of
solfoftora    in Texas representing    the New Hampshire ccapmy and working
out of fte Texas reaordfng agency, is not proper.          For the purpose of ap-
plying the retaliatory      law, there is no material diatinotion     b&seen a
sub-agent in New Hampshire and a aolfcitor        in Texas.   And tither,   the
faot that the agent’s U@?JXWJfee is charged for the agency and not each
individual   ccmpoaing the agency does not concern the questian here, invol-
ving *solicitors*     or “sub-agents” working out of and produoing business
through such agenotes.       The feeuence of licenses    in this respect by the
Commission of Insurance in the State of Bew Hampshire is similar to those
issued In Texas0 Section 3, Article        5062a, Vernon’s C~ivil Statutes of
Texas, prevfdea in part ae followar
           * D 0 0 The board is authorized to issue licenses   to
     fixma or to individuala   engagbg M partiers     in the insurance
     busfsess provided the in-e8 of all peraone interoated     in auch
     firm are nuned fi the lfcenae,    and providea,  further, that all
     lioenaed agents must be residents    of Texafi . . . .*



                                                                                    -i
Honorable MuMn Hall,           Page 3 (O-2585)



           Seotion 2, Article        5062a,   Vernon"s Civil   Statutes,   defines   the
term *solloitor"   (LBfollowsi

          *By the term p6011pitor~ is meant a pemion off4olng with,
     end sd        in, rolioitlng lnmrmos on behalf of a Iaoal
     Reoordlng &ant, who doer not rQn ard exeoute policies     of
     inmranot, and who does not maintalxn ocmpany reoords of such
     tranMc.t1ons.    e e e*

            1twfl.l  be noted that Section 1 of safd stat&e        epeeffioalQ
ela.seif%es "aolicftors'    a~ "insurance agenta.*     While the above quoted
Section 2 of the Act lfmfta the autiorfty      0:P solfoftors    in some respects,
their acts in eolfeftfng     cm produnzing Insurance business,     au& as befng
%a~m0a with application 'ble4nk5, proourfug s%(plaii;ures to same, oolleotlng
and transmitting premkx@ and deifvering       policies    &nd receipts   are those
generally engaged in by Weub-agenta, * "speefal'       agenta, OP by whatever n&me
they may be called.

           In ~on~lu~fon, we think our opfnfon O-1997 applicable    to the
question here presented and it 1s o-tar further opinion that your departamnt
is authorized to ffih~pge New Haxkpshtis eamparniea a fee of $2. for all
eolfoftfng  agents ha9ding adharity    to solfaft business for said foreign
eaupanfes and operating cmt or Texas recording argenefas whfeh have been
appointed by said Bear Hanip~hfre ecmpanies.

                                               Yours very trdy

                                          A'PB3YGEIiERALOFTEXAS


                                          B,? /a/   Wm. Jo B, King
                                                    Wm. JT, R. King
                                                         Assfatant

APPROVED AlJG 21,       1940                           AFPROVED
                                                       OPIIBIOM
/8/ Grayer    Sellera                                  col4lmTzE
                                                       BY /8/ Rg&g.
FIRST ASSISTANTATPOFUDX
                      GENERAL                          c-

WRKa~-ds